Citation Nr: 0902065	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits, previously denied based on the veteran's character 
of discharge.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased veteran 
who served on active duty from October 1965 to May 1970, with 
service in Vietnam from June 1967 to July 1968.  He received 
the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision issued by the VA 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
determined that the appellant was not eligible for Dependency 
and Indemnity Compensation (DIC) benefits due to the 
character of her former spouse's discharge from military 
service in May 1970.

In a May 2005 rating decision and an April 2006 statement of 
the case (SOC), the RO apparently considered the claim on the 
merits, without considering whether new and material evidence 
had been submitted.  In November 2007, the Board remanded 
this case for additional development.  

The appellant testified a hearing before the undersigned at 
the RO in August 2007.  A transcript of the hearing is of 
record.

In an October 2008 supplemental statement of the case (SSOC), 
the Appeals Management Center (AMC) determined that new and 
material evidence had not been submitted to reopen the claim 
for DIC benefits.  The Board must initially determine whether 
new and material evidence has been submitted regardless of 
the RO and AMC's actions.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  
FINDINGS OF FACT

1.  In a July 1983 decision, the RO determined that the 
appellant was not eligible for VA benefits, due to the 
veteran's character of discharge from military service.  The 
appellant did not submit a notice of disagreement within one 
year and the decision became final.

2.  Evidence submitted since the last final denial includes 
information was previously considered; does not establish a 
previously unestablished fact necessary to substantiate the 
claim; and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1983 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.201 (2008).

2.  New and material evidence has not been received and the 
issue of whether the veteran's character of discharge 
constitutes a bar to VA benefits is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA-required notice to the appellant regarding 
her claims, in correspondence sent to the veteran in November 
2004, July 2007, and December 2007.  These letters notified 
her of VA's responsibilities in obtaining information to 
assist her in completing her claim, and identified her duties 
in obtaining information and evidence to substantiate the 
claim.  She was also notified of the evidence needed to 
reopen the claim and to establish entitlement to the 
underlying claim for the benefit sought, per Kent.  The July 
2007 letter provided notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

The only deficiency with regard to notice in this case is 
that some portions of the notice were received following the 
initial adjudication of the claim.  However, this timing 
deficiency was cured by readjudication of the claim in an 
October 2008 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consist of the 
veteran's service records, private medical records, and 
transcript of oral testimony.

New & Material Evidence

In April 1983, the appellant filed a claim seeking 
entitlement to DIC benefits based on her status as the 
surviving spouse of the deceased veteran.  In a July 1983 
administrative decision, the RO determined that the appellant 
was not eligible for VA benefits due to the character of the 
veteran's discharge from military service.  The veteran's 
discharge was determined to have been dishonorable and 
therefore a bar to VA benefits.  The appellant was notified 
of this decision and of her right to appeal on July 20, 1983.  
She did not submit a notice of disagreement within one year 
and the decision became final.  38 U.S.C.A. § 7105(c) (West 
2002).  New and material evidence is needed to reopen this 
decision.  38 U.S.C.A. § 5108 (West 2002); D'Amico v. West, 
209 F.3d 1322 (Fed. Cir. 2000).  The appellant sought to 
reopen her claim for DIC benefits in October 2004.  

Prior final decisions may be reopened through the receipt of 
new and material evidence.  38 U.S.C.A. § 5108.  Where new 
and material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  'New' evidence means evidence not previously 
submitted.  'Material' evidence means existing evidence that 
by itself or when considered with previous evidence relates 
to an unestablished fact necessary to substantiate the 
claims.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of last 
final decision, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The last final denial of this claim was the July 1983 RO 
decision.  The evidence of record at the time included the 
veteran's service records, a copy of his DD 214 (certificate 
of discharge from service), and a May 1969 Special Court-
Martial Trial Record.  

The service records and the DD 214 showed the veteran had 
combat service in Vietnam and received several medals of 
honor, including but not limited to the Purple Heart, 
Presidential Unit Citation, and the Vietnam Cross of 
Gallantry Bronze Award.  The service records also showed that 
during his period of active service, the appellant was absent 
without leave (AWOL) over the following periods: April 1, 
1966 to April 20, 1966; April 20, 1966 to May 6, 1966; and 
December 15, 1966 to March 3, 1967.  The veteran was 
convicted of these offenses.  

The May 1969 Special Court-Martial Trial Record reflects that 
the veteran was also AWOL from August 11, 1968 to August 26, 
1968; September 9, 1968 to November 26, 1968; and from 
November 29, 1968 to April 15, 1969.  At this trial, he was 
found guilty of violation of the Uniform Code of Military 
Justice, Article 16.  He was sentenced to six months hard 
labor; subjected to forfeit of a portion of his pay; and 
discharged from service for bad conduct. 

The DD 214 reflects that the veteran was discharged from 
service in May 1970 under conditions other than honorable 
(OTH).

In sum the evidence before the RO in 1983 showed that the 
veteran had 100s of days of AWOL both before and after his 
service in Vietnam.

Evidence added to the record since the last prior final 
denial includes duplicate copies of the veteran's service 
records, DD 214, and the Special Court-Martial Trial Record.  
The appellant submitted the veteran's death certificate; a 
copy of the Presidential Unit Citation Award; and private 
hospital records related to the veteran's post-service cancer 
treatment.  A transcript of the appellant's August 2007 
testimony was also added.   

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of VA benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  

In the 1983 decision, the RO determined that the veteran's 
numerous periods of AWOL during service amounted to "willful 
and persistent misconduct" under 38 C.F.R. § 3.12(d)(4) 
(providing that a discharge under other than honorable 
conditions due to willful and persistent misconduct is a bar 
to benefits; but a discharge due to minor offenses will not 
be considered willful and persistent misconduct, if service 
was otherwise honest, faithful and meritorious).  

Therefore, the unestablished facts necessary to substantiate 
the claim would be that the veteran's numerous periods of 
AWOL did not amount to willful and persistent misconduct, but 
rather constituted "minor offenses;" or that the veteran 
was insane during the periods of AWOL.

The copies of the service records, DD 214, Special Court-
Martial Trial Record, and Presidential Unit Citation Award 
are duplicative of evidence of record at the time of the 1983 
decision and are not considered new evidence.  The veteran's 
death certificate and private treatment records are new, but 
not material, as neither establishes that the numerous AWOL 
periods during service constituted minor offenses or that the 
veteran was insane at the time.  

At the November 2007 hearing, the appellant essentially 
argued that there were compelling and mitigating reasons for 
the veteran's periods of AWOL in service.  Testimony was also 
given on the veteran's age and education, as well as his 
combat service and his state of mind afterwards.  The 
appellant testified that she first met the veteran during the 
fall of 1968; they dated for a few months and were later 
married.  During that time, it was her recollection that the 
veteran had impaired sleep and sometimes would awaken and hit 
her.  She also recalled that the veteran often drank.  She 
indicated that he did not return to service during the period 
of AWOL in fall 1968 because he was afraid for his life.  It 
was her belief that the veteran was suffering from post-
traumatic stress disorder (PTSD) during the fall of 1968.  

The appellant's testimony is new evidence in that her 
specific arguments in support of her claim were not 
previously expressed to VA.  The appellant's testimony is 
not, however, considered material.  As noted, the only 
unestablished facts that would allow for a change in the 
veteran's character of discharge would be evidence showing 
that he was insane or that his discharge from service was due 
to minor offenses (i.e. not persistent and willful 
misconduct).  While the appellant testified that the veteran 
was suffering from PTSD during one of his AWOL periods, she 
is not competent to render a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Moreover, a diagnosis of PTSD, even 
if substantiated, is not equivalent to a diagnosis of 
insanity.  Her testimony also does not pertain to the periods 
of AWOL prior to going to Vietnam.

The appellant's testimony ultimately did not address whether 
the veteran's discharge from service was for minor offenses 
(i.e. not persistent and willful misconduct).  Rather, her 
testimony was proffered to show there were compelling 
circumstances for the periods of AWOL (i.e. a valid legal 
defense for the absences).  Such testimony, however, does not 
relate to an unsubstantiated fact and does not raise a 
reasonable possibility of substantiating the claim, because 
the circumstances of the veteran's AWOL offenses do not allow 
for such a defense.  

Under 38 C.F.R. § 3.12(c)(6), benefits are not payable where 
the former service member was discharged under other than 
honorable conditions issued as a result of a continuous AWOL 
period of at least 180 days.  Thirty-eight C.F.R. 
§ 3.12(c)(6)(i-iii) provides examples of compelling 
circumstances that maybe used to show that the prolonged and 
unauthorized absence was warranted.  These include: the 
length and character of service exclusive of the period of 
prolonged AWOL; the reasons for going AWOL, such as family 
emergencies or obligations owed to third parties, with 
consideration of the person's age, background, education, and 
judgmental maturity; and the existence of a valid legal 
defense for the absence.

Here, the veteran had numerous periods of AWOL, however, none 
of them lasted for a continuous 180 days.  Therefore, 
38 C.F.R. § 3.12(c)(6) is not applicable in this instance, 
and neither are the defenses (set forth in 38 C.F.R. 
§ 3.12(c)(6)(i-iii)) to a violation of that regulation--which 
the appellant's oral testimony attempts to provide.  As the 
new evidence submitted to reopen the appeal does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim, the claim is not reopened.


ORDER

New and material evidence has not been received to reopen a 
final administrative decision, which determined that the 
veteran's character of discharge was a bar to VA benefits.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


